     Case 1:18-cv-00852-NONE-BAM Document 47 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       LAWRENCE CHRISTOPHER SMITH,                     Case No. 1:18-cv-00852-NONE-BAM (PC)
12                         Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                         SECOND MOTION TO MODIFY
13              v.                                       DISCOVERY AND SCHEDULING ORDER
                                                         DEADLINES
14       WEISS, et al.,
                                                         (ECF No. 46)
15                         Defendants.
                                                         Discovery Deadline: October 27, 2020
16                                                       Dispositive Motion Deadline: December 28,
                                                         2020
17

18             Plaintiff Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se

19   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

20   proceeds against Defendants Weiss, Hurtado, and Zavaleta1 for the excessive force incident of

21   November 15, 2013, in violation of the Eighth Amendment.

22             Following Plaintiff’s unsuccessful motion to quash or stay his deposition and Defendants’

23   subsequent motion to modify the discovery and scheduling order deadlines due to the COVID-19

24   crisis, the current discovery deadline is July 29, 2020, and the current dispositive motion deadline

25   is September 29, 2020. (ECF No. 44.)

26   ///

27

28   1
         Erroneously sued as “Zavleta.”
                                                         1
     Case 1:18-cv-00852-NONE-BAM Document 47 Filed 06/26/20 Page 2 of 2

 1          Currently before the Court is Defendants’ second motion to modify discovery and

 2   scheduling order deadlines, filed June 25, 2020. (ECF No. 46.) Defendants state that they are

 3   still unable to timely schedule Plaintiff’s deposition on prison grounds due to the ongoing

 4   COVID-19 outbreak. In particular, the California Department of Corrections and Rehabilitation

 5   has requested that the Office of the Attorney General temporarily refrain from scheduling prison

 6   depositions, in order to promote the public health goal of maintaining physical distance among

 7   inmates and staff. Defendants therefore request a further 90-day extension of the discovery and

 8   dispositive motion deadlines, to October 27, 2020, and December 28, 2020, respectively. (Id.)

 9          Plaintiff has not yet had an opportunity to file a response, but the Court finds a response is

10   unnecessary. The motion is deemed submitted. Local Rule 230(l).

11          Having considered the request, the Court finds good cause to grant the requested

12   extensions of the discovery and dispositive motion deadlines. Fed. R. Civ. P. 16(b)(4).

13   Defendants have worked diligently to meet the deadlines set by the Court for taking Plaintiff’s

14   deposition and filing dispositive motions, but those deadlines are no longer feasible due to the

15   circumstances surrounding the COVID-19 outbreak. The Court finds that Plaintiff will not be

16   prejudiced by the extensions granted here.

17          Accordingly, IT IS HEREBY ORDERED as follows:

18          1. Defendants’ second motion to modify discovery and scheduling order deadlines, (ECF

19               No. 46), is GRANTED;

20          2. The Discovery Deadline is extended from July 29, 2020 to October 27, 2020; and
21          3. The Dispositive Motion Deadline is extended from September 29, 2020 to December

22               28, 2020.

23
     IT IS SO ORDERED.
24

25      Dated:     June 26, 2020                              /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
